Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 June, 2021 has been entered.  Claims 1-2, 4-8, 10 and 12-19 are pending
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-8, 10 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-2 and 7-8, which recite inter alia ‘the sealing material layer is formed of composite powder comprising, in terms of vol%, 55% to 95% of bismuth-based glass and 5% to 45% of refractory filler powder, and , and wherein the bismuth-based glass comprises as a glass composition, in terms of mol%, 5% to 40% of CuO.’; At [0023], Applicant’s defines substantially free as “Herein, the ‘substantially free of a laser absorber’ refers to a case in which the content of the laser absorber in the sealing material layer is 0.1 vol % or less.”  However, claims 1-2 and 7-8 recites also recite “and wherein the bismuth-based glass comprises as a glass composition, in terms of mol%, 5% to 40% of CuO” and CuO is an inorganic pigment known as a laser absorbing material for glass frits, see U.S. 2013/0213852 (Yamazaki) at [0116].
[0116] The pigment is preferably an inorganic pigment, more preferably is one kind or two or more kinds selected from carbon, Co3O4, CuO, Cr2O3, Fe2O3, MnO2, SnO, TinO2n-1 (n represents an integer), particularly preferably carbon. As the carbon, amorphous carbon and graphite are preferred. These pigments are excellent in chromogenic property and have satisfactory laser-light absorption performance. It is preferred to set the average particle diameter D50 of the pigment and the average particle diameter D50 of the primary particles of the pigment to the same values as those described above. In addition, from an environmental point of view, the pigment is preferably substantially free of a Cr-based oxide. 
See also U.S. 2014/0196502 (Masuda) at [0044] teaching CuO is laser absorbing pigment.
[0030] Thirteenth, in the glass substrate with a sealing material layer according to the first invention, the content of the pigment in the sealing material is preferably 0.2 to 0.7 mass %. When the content of the pigment is controlled to 0.2 mass % or more, laser light can be efficiently converted to thermal energy, and hence only the sites that should be sealed can be easily heated locally. As a result, glass substrates can be easily sealed with a laser with each other while preventing the thermal degradation of an active element or the like. On the other hand, when the content of the pigment is controlled to 1 mass % or less, excessive heating at the time of laser irradiation can be suppressed, and such a situation that glass devitrifies at the time of laser sealing can be easily prevented. 
[0044] Sixth, in the method of producing an electronic device according to the second invention, the pigment preferably comprises one kind or two or more kinds selected from carbon (C), Co3O4, CuO, Cr2O3, Fe2O3, MnO2, SnO, and TinO2n-1 (where n represents an integer), and a spinel-type composite oxide. 
It is unclear to Examiner how the claim on one hand can have a laser absorber of for example CuO in the sealing material that is 5-40 mol% while concurrently having a laser absorber of 0.1 vol% or less because CuO is a recognized in the art as a laser absorber.
Claims 4-6, 10 and 12-19 depend directly or indirectly on claim 1, 2, 7 or 8 and are likewise defective.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 8, 10, 12, 14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0276544 (Shiratori), U.S. 2014/0196502 (Masuda), JP 2010-140848 (Kimiko) whose machine translation will be referenced and U.S. 2006/0231737 (Matsumoto).
Regarding claim 1, Shiratori discloses a method of producing a hermetic package, comprising the steps of:

    PNG
    media_image1.png
    457
    666
    media_image1.png
    Greyscale
preparing a ceramic base, 5 [0036]; 
preparing a glass cover, 4 [0036]; 
forming, on the glass cover, a sealing material layer, 
arranging the glass cover and the ceramic base so that the glass cover and the ceramic base are laminated on each other through intermediation of the sealing material layer [0095]; and 
irradiating the sealing material layer with the laser light from a glass cover side [0039, 0095], to thereby hermetically integrate the ceramic base and the glass cover with each other to obtain a hermetic package [0017, 0035],
wherein the sealing material layer is formed of a composite powder [0042] in terms of vol%, 60.7% [0092], of bismuth based glass [0042, 90], 26.1% or [0.1-50 vol.% [0045], of refractory filler powder, e.g. cordierite [0092] and 0.1-40 vol% of a laser absorber [0044], which in the case of 0.1 volume percent results in the sealing material layer that is substantially free of a laser absorber where Examiner notes that Applicant has defined substantially free to mean 0.1 volume percent or less.
At [0044], Shiratori teaches
Here, the amount of the electromagnetic wave absorbing material is preferably made to be in the range of from 0.1 to 40 vol % to the sealing material. If the content of the electromagnetic wave absorbing material is less than 0.1 vol %, it may be impossible to sufficiently melt the sealing material. If the content of the electromagnetic wave absorbing material exceeds 40 vol %, heat generation is likely to occur locally in the vicinity of the interface with the package 5 or the cover glass 4, or fluidity at the time of melting of the sealing material is likely to be deteriorated, whereby adhesion to the package 5 or the cover glass 4 tends to be lowered. 
Shiratori does not explicitly teach a sealing material layer having a total light transmittance in a thickness direction at a wavelength of laser light to be radiated of 10% or more and 80% or less and does not teach the bismuth based glass comprises a glass composition in terms of mol%, 5% to 40% CuO.

preparing a ceramic base, e.g. the first glass substrate can be considered as a ceramic base [0550];
preparing a glass cover, e.g. second glass substrate [0552];
forming, on the ceramic base, i.e. the first glass cover, a sealing material layer, [0552], with an average thickness of 8 microns [0592] and preferably less than 10 microns [0020],
arranging the glass cover and the ceramic base so that the glass cover and the ceramic base are laminated on each other through intermediation of the sealing material layer, i.e. the glass substrates are laminated with the sealing material layer between, [0552]; and
irradiating the sealing material layer with the laser light from a glass cover side to soften and deform the sealing material layer, [0552], to thereby hermetically integrate the ceramic base and the glass cover with each other to obtain a hermetic package, see Table 14 for Examples 42 and 43 reporting absence of detachment, i.e. hermetic bonding,
wherein the sealing material layer is formed of composite powder comprising, in terms of vol% 70% of bismuth-based glass, 30% of refractory filler powder, [0567] see also [0130], and 0-7% by volume of a laser absorber [0163] see also Table 4 which in the case of 0.1 volume percent teaches the sealing material layer is substantially free of a laser absorber, and wherein the bismuth-based glass comprises as a glass composition, in terms of mol%, 14-14.5% of 
At Table 12, Masuda teaches these glass compositions have a softening point of 402-430 C.
At [0137-148], Masuda teaches
[0147] CuO+Fe.sub.2O.sub.3 is a component that has light absorption properties and is a component that, when glass is irradiated with laser light having a predetermined center emission wavelength, absorbs the laser light and is likely to soften the glass. Further, CuO+Fe.sub.2O.sub.3 is a component that suppresses the devitrification at the time of melting or laser sealing. The content of CuO+Fe.sub.2O.sub.3 is 5 to 30%, preferably 7 to 25%, more preferably 10 to 20%. When the content of CuO+Fe.sub.2O.sub.3 is less than 5%, the light absorption properties deteriorate and the glass is difficult to soften even if irradiated with laser light. On the other hand, when the content of CuO+Fe.sub.2O.sub.3 is more than 30%, the balance of the components in the composition of the glass is impaired, and the glass is liable to devitrify to the worse. [0148] CuO is a component that has light absorption properties, is a component that, when glass is irradiated with laser light having a predetermined center emission wavelength, absorbs the laser light and is likely to soften the glass, and is a component that suppresses the devitrification at the time of melting or laser sealing. The content of CuO is preferably 0 to 25%, 5 to 25%, 10 to 25%, particularly preferably 10 to 20%. When the content of CuO is more than 25%, the balance of the components in the composition of the glass is impaired, and the glass is liable to devitrify to the worse. It should be noted that, when the content of CuO is restricted to 5% or more, the light absorption properties improves and the glass is likely to soften at the time of laser sealing. 
Masuda teaches a bismuth based glass comprises a glass composition in terms of mol%, 0% to 25% CuO.  Further that CuO may help to suppress devitrification at the time of laser sealing owing to its laser absorption property.
Masuda does not explicitly teach a sealing material layer having a total light transmittance in a thickness direction at a wavelength of laser light to be radiated of 10% or more and 80% or less.
Kimiko is directed to sealing materials for hermetic packages.  At [0031-32], 
    PNG
    media_image2.png
    403
    1256
    media_image2.png
    Greyscale
laser light absorber is not particularly limited and it is preferable to adjust the transmittance of laser light of the wavelength 800-1100 nm to 50% to 60% [0032].  Kimko teaches that a laser light absorber concentration greater than 0% has a transmittance of 90% or less, see Table 1.
Taken as a whole, the prior art is directed to forming hermitic seals using frits formed on glass.  Shiratori teaches that LTCC ceramic substrates are typically used in LED packaging [0019] and that use of bismuth glass frit [0041] irradiated by a laser is used to reliability and firmly bond a glass cover to the LTCC substrate [0038]. Masuda teaches that a sealing material using CuO in a bismuth based glass may be used in a wide variety of devices, e.g. OLED, solar cell, MEMs package and the like [0598] and further that an average thickness of the sealing material layer is less than 10 microns.   Further, Masuda teaches that the addition of CuO to the sealing material increases the absorption of laser light and prevents devitrification of the sealing material during laser process.  Masuda teaches that a sealing material layer formed of a composite powder comprising a bismuth based glass, a refractory filler power, and copper oxide that is substantially free of a laser absorber at Table 4, i.e. there is no pigment in the samples H-N.  Further Masuda teaches at Table 4 these compositions have a softening 
An artisan would recognize that an advantage of LTCC ceramics for use in semiconductor packaging is its relatively high thermal conductivity and in particular recognize the advantages of LTCC ceramic substrates for packaging an LED, i.e. low thermal resistance, i.e. a high thermal conductivity, because is important to keep a low junction temperature of the LED chip, see F. Chen et al., "Design of LED packaging module for automotive forward-lighting application," 2011 IEEE 13th Electronics Packaging Technology Conference, Singapore, 2011, pp. 213-217, doi: 10.1109/EPTC.2011.6184419 at page 214.  Lower junction temperatures are highly desirable in semiconductor packaging solutions because it avoids a decrease in device life-time, see Figure 7 of Application Note No. AN006, Reliability and Lifetimes of LEDs, OSRAM Opto Semiconductors, 26 February, 2020 at page 8.  Further, an artisan would recognize that solid state light fixtures are a growing market and that high performance and high margin products require hermetic packages, e.g., automotive applications.  An artisan would find it desirable to service a large and growing market with high margin 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 1 with a sealing material layer having a total light transmittance in a thickness direction at a wavelength of laser light to be radiated of 10% or more and 80% or less and the bismuth based glass comprises a glass composition in terms of mol%, 5% to 40% CuO to make a hermetic seal having a low softening temperature, suppressed devitrification and with low risk of damage to LED device and with a total light transmittance in a thickness direction at a wavelength of laser light to be radiates of 10% or more and 80% or less because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 16 which depends upon claim 1, Shiratori teaches the sealing material layer has an average thickness of greater than 0 µm.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein the sealing material layer has an average thickness of less than 8 µm because In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 2 and referring to the discussion at claim 1 Shiratori discloses a 
preparing a ceramic base, 5 [0036]; 
preparing a glass cover, 4 [0036]; 
forming, on the glass cover, a sealing material layer, 6 [0039], [0093], having an average thickness of greater than 0 microns,
arranging the glass cover and the ceramic base so that the glass cover and the ceramic base are laminated on each other through intermediation of the sealing material layer [0095]; and 
irradiating the sealing material layer with the laser light from a glass cover side [0039, 0095], to thereby hermetically integrate the ceramic base and the glass cover with each other to obtain a hermetic package [0017, 0035],
wherein the sealing material layer is formed of a composite powder [0042] in terms of vol%, 60.7% [0092], of bismuth based glass [0042, 90], 26.1% or [0.1-50 vol.% [0045], of refractory filler powder, e.g. cordierite [0092] and 0.1-40 vol% of a laser absorber [0044], meaning the sealing material layer is substantially free of a laser absorber at a 0.1 volume percent.
Shiratori does not explicitly teach a sealing material layer having a total light transmittance in a thickness direction at a wavelength of 808 nm of 10% or more and 80% or less and does not teach the bismuth based glass comprises a glass composition in terms of mol%, 5% to 40% CuO.
Masuda is directed to sealing materials with a low softening temperature.  Masuda teaches a method of producing a hermetic package, comprising the steps of:
preparing a ceramic base, e.g. the first glass substrate can be considered 
preparing a glass cover, e.g. second glass substrate [0552];
forming, on the ceramic base, i.e. the first glass cover, a sealing material layer, [0552], with an average thickness of 8 microns [0592], and preferably with an average thickness less than 10 microns [0020],
arranging the glass cover and the ceramic base so that the glass cover and the ceramic base are laminated on each other through intermediation of the sealing material layer, i.e. the glass substrates are laminated with the sealing material layer between, [0552]; and
irradiating the sealing material layer with the laser light from a glass cover side to soften and deform the sealing material layer, [0552], to thereby hermetically integrate the ceramic base and the glass cover with each other to obtain a hermetic package, see Table 14 for Examples 42 and 43 reporting absence of detachment, i.e. hermetic bonding,
wherein the sealing material layer is formed of composite powder comprising, in terms of vol% 70% of bismuth-based glass, 30% of refractory filler powder, [0567] see also [0130], and 0% by volume of a laser absorber see [0163] and Table 4 Examples H-N, and wherein the bismuth-based glass comprises as a glass composition, in terms of mol%, 14-14.5% of CuO, see e.g. samples D and E in Table 12 corresponding to Examples 42 and 43 of Table 14 and Sampled F-J and [0537].
At Table 4, Masuda teaches these glass compositions have a softening point of 435-455 C.

Kimiko is directed to sealing materials for hermetic packages.  At [0031-32], Kimiko teaches the laser light transmittance of the frit layers can be adjusted by changing the content of the laser light absorber.  Furthermore, that the content of the frit laser light absorber is not particularly limited and it is preferable to adjust the transmittance of laser light of the wavelength 800-1100 nm to 50% to 60% [0032].  Kimko teaches that a laser light absorber concentration greater than 0% has a transmittance less than 90%, see Table 1.
Matsumoto is directed to LED packaging.  Matsumoto teaches at [0037], that the softening point for the glass used to seal the glass is preferably at most 500 C and more preferably at most 450 C.  Matsumoto teaches that even more preferably the softening point for the frit should be as at most 330 C.  At [0100], Matsumoto teaches if the softening temperature is more than 500 C the LED is likely to be impaired, i.e. damaged.  
For the reasons discussed at claim 1, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 2 having a total light transmittance in a thickness direction at a wavelength of 808 nm 10% or more and 80% or less because Kimiko teaches that absorbers with a volume % greater than zero percent have a transmittance of 90% or less, and further wherein the sealing material layer is formed of composite powder comprising, in terms of vol%. 55% to 95% of bismuth-based glass, 5% to 45% of refractory filler powder and In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 17 which depends upon claim 2, Shiratori teaches the sealing material layer has an average thickness of greater than 0 µm.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 2 wherein the sealing material layer has an average thickness of less than 8 µm because In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 4 which depends upon claim 1 Shiratori teaches the step of forming a sealing material layer comprises firing, [0094], composite powder containing at least bismuth-based glass powder [0090] and refractory filler powder, e.g. Al2O3 at [0090] to form the sealing material layer on the glass cover [0094].  Masuda also teaches the step of forming a sealing material layer comprises firing composite powder containing at least bismuth-based glass powder and refractory filler powder to form the sealing material layer on the glass cover at [0550] and at claims 41 and 48.  
Regarding claim 5 which depends upon claim 1 Shiratori teaches the ceramic base to be used comprises a base part and a frame part formed on the base part in 
Regarding claim 8 and referring to the discussion above, Shiratori teaches a hermetic package comprising
a ceramic base, 5 [0036]; 
a glass cover, 4 [0036], hermetically integrated with each other through intermediation of a sealing material layer, 6 [0039], [0093], 
wherein the sealing material layer has an average thickness of greater than 0 microns is formed of a composite powder [0042] in terms of vol%, 60.7% [0092], of bismuth based glass [0042, 90], 26.1% e.g. cordierite [0092] or 0.1-50 vol.% [0045], of refractory filler powder, and 0.1-40 vol% of a laser absorber [0044] meaning that in the case of 0.1 vol% the sealing material layer is substantially free of a laser absorber.
Shiratori does not explicitly teach a sealing material layer has a total light transmittance in a thickness direction at a wavelength of 808 nm 10% or more and 80% or less and does not teach the bismuth based glass comprises a glass composition in terms of mol%, 5% to 40% CuO.
Masuda discloses at [0550-0552] hermetic package, comprising;
a ceramic base, e.g. glass is a ceramic, and 
a glass cover hermetically integrated with each other through intermediation of a sealing material layer wherein the sealing material has a content of a laser absorber of 5% volume or less [0044]
wherein the sealing material layer has an average thickness of less than 10 microns [0020] and
wherein the sealing material layer is formed of composite powder comprising, in terms of vol% 60% of bismuth-based glass, 40% of refractory filler powder, and 0-7% by volume of laser absorber [0163] which substantially free of a laser absorber, see Table 4, and wherein the bismuth-based glass comprises as a glass composition, in terms of mol%, 14-14.5% of CuO, see e.g. samples D and E in Table 12 and Sampled F-J and [0537] and [0147-148]. 
At Table 12, Masuda teaches these glass compositions have a softening point of 402-430 C.  At Table 4, Masuda teaches these glass compositions that are substantially free of a laser absorber have a softening point of 435-455 C.
Masuda does not explicitly teach the sealing material layer has a total light transmittance in a thickness direction at a wavelength of 808 nm of 10% or more and 80% or less.
Kimiko is directed to sealing materials for hermetic packages.  At [0031-32], Kimiko teaches the laser light transmittance of the frit layers can be adjusted by changing the content of the laser light absorber.  Furthermore, that the content of the frit laser light absorber is not particularly limited and it is preferable to adjust the transmittance of laser light of the wavelength 800-1100 nm to 50% to 60% [0032].  Kimko teaches that a laser light absorber concentration greater than 0% has a transmittance 90% or less, see Table 1.
 Matsumoto is directed to LED packaging.  Matsumoto teaches at [0037], that the softening point for the glass used to seal the glass is preferably at most 500 C and more preferably at most 450 C.  Matsumoto teaches that even more preferably the softening 
For the same reasons discussed at claim 1, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 8 wherein a total light transmittance in a thickness direction at a wavelength of 808 nm 10% or more and 80% or less because Kimiko teaches that absorbers with a volume % greater than zero percent have a transmittance of less than 90%, and wherein the sealing material layer is formed of composite powder comprising, in terms of vol%. 55% to 95% of bismuth-based glass, 5% to 45% of refractory filler powder, and 0% to 5% of laser absorber, and wherein the bismuth-based glass comprises as a glass composition, in terms of mol%, 5% to 40% of CuO, to make a hermetic seal with a low softening temperature and suppressed devitrification and to minimize damage to LED device and because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 10 which depends upon claim 8 Shiratori teaches the sealing material layer comprises a sintered body, [0094], of composite powder containing at least bismuth-based glass powder, [0090], and refractory filler powder, e.g. Al2O3 at [0090].
Regarding claim 12 which depends upon claim 8 Shiratori teaches the ceramic base comprises a base part and a frame part formed on the base part in annotated Figure 1.
Regarding claim 14 which depends upon claim 8 Shiratori teaches the ceramic base comprises any one of glass ceramic, aluminum nitride, and alumina, or a composite material thereof at [0020].
Regarding claim 19 which depends upon claim 8, Shiratori teaches the sealing material layer has an average thickness of greater than 0 µm.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 8 wherein the sealing material layer has an average thickness of less than 8 µm because In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda, Shiratori, Kimiko and Matsumoto in view of Atanasov, P. A., et al. “Optical Parameters of Silicon Carbide and Silicon Nitride Ceramics in 0.2–1.3 µm Spectral Range.” Journal of Applied Physics, vol. 88, no. 8, 2000, p. 4671., doi:10.1063/1.1311302 (Atanasov).
Regarding claim 6 which depends upon claim 1 Shiratori teaches the ceramic base is AlN, SiC, SiN. Alumina at [0020].
Shiratori is silent as to the ceramic has a property of absorbing the laser light to be radiated. 
Atanasov is directed to a characterization of SiC and SiN ceramics.
At Figures 3 and 4, Atanasov teaches that SiC has approximately 90% absorbance from 0.8 to 1.0 µm while SiN has an absorbance of approximately 89%.

    PNG
    media_image3.png
    521
    1429
    media_image3.png
    Greyscale
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 1 wherein ceramic base has a property of absorbing laser light to be radiated because Atanasov teaches SiN and SiC have this property which Shiratori teaches these materials are suitable for the ceramic base.
Claims 7, 18 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shiratori, Masuda, Kimiko, Matsumoto and U.S. 5,147,832 (Shimoda).
Regarding claim 7 and referring to the discussion above, Shiratori teaches a method of producing a hermetic package, comprising the steps of: 
preparing a ceramic base, 5 [0036]; 
preparing a glass cover, 4 [0036]; 
forming, on the glass cover, a sealing material layer, 6 [0039], [0093], having an average thickness of greater than 0 microns,
arranging the glass cover and the ceramic base so that the glass cover and the ceramic base are laminated on each other through intermediation of the sealing material layer [0095]; and 
irradiating the sealing material layer with the laser light from a glass cover 
wherein the sealing material layer is formed of a composite powder [0042] in terms of vol%, 60.7% [0092], of bismuth based glass [0042, 90], 26.1% or [0.1-50 vol.% [0045], of refractory filler powder, e.g. cordierite [0092] and 0.1-40 vol% of a laser absorber [0044] meaning the sealing layer is substantially free of a laser absorber in the case of a 0.1 vol% concentration.
Shiratori does not teach a ceramic base having dispersed therein a black pigment; a sealing material layer having a total light transmittance in a thickness direction at a wavelength of laser light to be radiated of 10% or more and 80% or less and a bismuth-based glass composition in terms of mol%, 5% to 40% of CuO.
Masuda discloses method of producing a hermetic package, comprising the steps of: 
preparing a ceramic base, e.g. the first glass substrate can be considered as a ceramic base [0550];
preparing a glass cover, e.g. second glass substrate [0552];
forming, on the ceramic base, i.e. the first glass cover, a sealing material layer, [0552], with an average thickness of 8 microns, and preferably less than 10 microns [0020],
arranging the glass cover and the ceramic base so that the glass cover and the ceramic base are stacked on each other [0552]; and
irradiating the sealing material layer with the laser light from a glass cover 
wherein the sealing material layer is formed of composite powder comprising, in terms of vol% 60% of bismuth-based glass, 40% of refractory filler powder, and wherein the bismuth-based glass comprises as a glass composition, in terms of mol%, 14-14.5% of CuO, see e.g. samples D and E in Table 12 and Samples F-J and [0537].
Masuda does not teach a ceramic base having dispersed therein a black pigment and a sealing material layer having a total light transmittance in a thickness direction at a wavelength of laser light to be radiated of 10% or more and 80% or less.
Kimiko teaches a sealing material layer having a total light transmittance in a thickness direction at a wavelength of laser light to be radiated is 74% or more and 90% or less when the laser absorber concentration is 5 vol% or less.  Kimiko teaches that the transmittance of a sealing material layer may preferably be set to 50-60% [0032].
Shimoda is directed to improvements in AlN ceramics.  Shimoda teaches an AlN sintered body that is gray or black with a thermal conductivity in the range of 100 to 270 W/m-K and contains 0.005-0.5 parts by weight of carbon, see abstract, in the form of carbon black, [4:15].  At [8:5-18], Shimoda teaches this formulation suppresses temperature rise of a semiconductor device that is mounted on its surface, as well as, prevents transmission of UV radiation.

Taken as a whole, the prior art is directed to hermetic packaging of electronic devices.   Shiratori teaches that LTCC ceramic substrates are typically used in LED packaging [0019] and that use of bismuth glass frit [0041] and a laser absorber [0043] may be used to reliability and firmly bond a glass cover to the LTCC substrate [0038].  Shiratori teaches that a laser absorber volume concentration 0.1 vol. % meaning that the sealing layer is substantially free of a laser absorber.  Masuda teaches that his sealing material may be used in a wide variety of devices, e.g. OLED, solar cell, MEMs package and the like [0598] and may have an average thickness of less than 10 microns. Masuda teaches that use of his sealing material releases hardly any gas components and this in turn enhances long term reliability for and OLED device or the like [0014] and has a softening temperature in the case of a substantially free laser absorbing composition of 435-455 C, see Table 4.  Matsumoto teaches that a softening temperature of a glass frit for an LED package should be less than 500 C and more preferably less than 450 C.  Kimiko teaches that a suitable sealing material layer having a light transmittance in a thickness direction at a wavelength of laser light to be radiated of 74-90% when the sealing material layer has a content of the laser absorber is 5% wt. or less and preferably 50-60%.  Shimoda teaches that a ceramic base having dispersed 
An artisan would recognize that an advantage of LTCC ceramics for use in semiconductor packaging is its relatively high thermal conductivity and in particular recognize the advantages of LTCC ceramic substrates for packaging an LED, i.e. low thermal resistance, i.e. a high thermal conductivity, because is important to keep a low junction temperature of the LED chip, see F. Chen et al., "Design of LED packaging module for automotive forward-lighting application," 2011 IEEE 13th Electronics Packaging Technology Conference, Singapore, 2011, pp. 213-217, doi: 10.1109/EPTC.2011.6184419 at page 214.  Lower junction temperatures are highly desirable in semiconductor packaging solutions because it avoids a decrease in device llife- time, see Figure 7 of Application Not No. AN006, Reliability and Lifetimes of LEDs, OSRAM Opto Semiconductors, 26 February, 2020 at page 8.  Further, an artisan would recognize that solid state light is a growing market and that high performance and high margin products require hermetic packages, e.g. automotive application.  An artisan would find it desirable to service a large and growing market with high margin products.  Lastly, an artisan would find it desirable to minimize the softening temperature of the glass frit in an LED package to minimize the potential damage to the LED, as taught by Matsumoto.  An artisan would find it desirable to minimize the temperature rise of the LED to improve the device reliability, i.e. further suppress the junction temperature.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 7 by preparing a ceramic base having dispersed therein a black pigment, as taught by Shimoda, to minimize device temperature rise, as taught by Shimoda, and having a total light In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 18 which depends upon claim 7, Shiratori teaches the sealing material layer has an average thickness of greater than 0 µm.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 7 wherein the sealing material layer has an average thickness of less than 8 µm because In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 13 which depends upon claim 8, Shiratori teaches inter alia the ceramic base includes AlN.
Shimoda teaches an AlN ceramic base with a thermal conductivity of 100-270 W/(m-K) in the abstract and also teaches this property suppresses the temperature rise 
An artisan would find it desirable to suppress the temperature rise in the semiconductor device to improve its lifetime and reliability. 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 13 wherein the ceramic base has a thermal conductivity of 1 W/(m-K) or more to improve device reliability and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) and because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shiratori, Masada, Kimiko, Matsumoto and U.S. 2018/0215652 (Sakagami).
Regarding claim 15 which depends upon claim 8 Shiratori teaches the hermetic package has housed therein an LED device, 3 [0018].
Shiratori does not explicitly teach an ultraviolet LED device.
Sakagami is directed to packaging of LED devices.  At [0003], Sakagami teaches the UV LEDs have been widely used in more and more applications such as water sterilization or an apparatus to cure UV resins.
An artisan would find it desirable to configure a package for a device that has wide use in a variety of applications and thus improve the total available market served by the package.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 8 wherein the hermetic package has housed therein an ultra violet LED device to increase the serviced market for the package and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Response to Arguments
In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner's action and must reply to every ground of objection and rejection in the prior Office action. See MPEP 714.02.
Applicant argues that the prior art fails to disclose an ‘equivalent’ sealing layer that comprises a glass powder containing 5 mol% to 40 mol% of CuO and is substantially free of a laser absorber and has a total light transmittance in a thickness direction thereof is 10 to 80%.  See Remarks at page 7 paragraph 2.  Yet Examiner notes that Applicant has set for a specific definition of substantially free and Shiratori teaches a range touching this definition, i.e. 0.1 vol% laser absorber.  At Table 4, Masuda teaches compositions which are substantially free of a laser absorber, see also [0167].  Kimiko teaches that it is desirable to have a laser transmittance of 50-60% which overlaps the claimed range of 10-80%.  Applicant argues that Kimiko contradicts the technical concepts set forth in the present claims, see Remarks at page 7 paragraph 3.  Examiner is unclear what ‘technical concepts’ are at issue in so far as Kimiko certainly teaches that it is desirable to have a transmittance more or less in the middle of the claimed range.  Masuda teaches the use of CuO in a bismuth glass suppresses devitrification.  Examiner reads the prior art for all that it teaches.  Masuda and Shiratori teach a composition that is substantially free of a laser absorber using copper oxide and bismuth oxide results in suitable softening temperatures as informed by Matsumoto.  Examiner is unclear what modification or inter-related teaching of the prior art Applicant believes to be at issue.  Adjusting CuO content?  Laser absorber concentration?  The prior art shows that these 
Applicant repeats these arguments with respect to claims 7, 13 and 15 and for the reasons set forth above, Examiner is unconvinced the rejection of claims 7, 13 and 15 is reversible error.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/J.E. Schoenholtz/Primary Examiner, Art Unit 2893